               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RITE-HITE HOLDING CORPORATION
 and RITE-HITE PRODUCTS
 CORPORATION,

                            Plaintiffs,

 v.                                                  Case No. 18-CV-869-JPS

 SYSTEMS, LLC,                                                      ORDER

                            Defendant.


       On March 28, 2019, the parties filed a joint motion to dismiss this

action. (Docket #32). The parties move the Court to dismiss all claims by

Plaintiffs against Defendant with prejudice, and all counterclaims by

Defendant against Plaintiffs without prejudice. Id. All costs are to be borne

by the party incurring the same. Id. In addition, the parties move the Court

to retain jurisdiction of this action to enforce the terms of the binding term

sheet and final settlement agreement between the parties, neither of which

are attached to their motion. Id.

       The Court will grant the parties’ joint motion to dismiss. See Fed. R.

Civ. P. 41(a)(1)(A)(ii). However, the Court declines to retain jurisdiction

over this case to enforce the parties’ settlement agreement. See Lynch, Inc. v.

SamataMason Inc., 279 F.3d 487, 489 (7th Cir. 2002) (“A settlement

agreement, unless it is embodied in a consent decree or some other judicial

order or unless jurisdiction to enforce the agreement is retained (meaning

that the suit has not been dismissed with prejudice), is enforced just like any

other contract.”).
      Accordingly,

      IT IS ORDERED that the parties’ joint motion to dismiss (Docket

#32) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Plaintiffs’ claims against

Defendant be and the same are hereby DISMISSED with prejudice;

      IT IS FURTHER ORDERED that Defendant’s counterclaims against

Plaintiffs be and the same are hereby DISMISSED without prejudice; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with each party to bear its own costs and fees.

      Dated at Milwaukee, Wisconsin, this 3rd day of April, 2019.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                              Page 2 of 2
